Woodward, J.
Upon tbe question bere presented, there bas been a difference of opinion in tbe courts. Tbe subject is considered in Drake on Attachment, in sections 164 to 169, inclusive, and that writer takes tbe ground tbat tbe question of probable causéis not involved. Were tbe question unsettled, tbere might be a difference among tbe members of tbis court, but it was settled by tbis court, in the case of Winchester v. Cox and Shelley, from Polk county, at tbe June term of tbis court, in 1853, in which tbe court decided, tbat tbe plaintiff must aver tbat tbere was not sufficient cause for .believing, &c.
We are agreed in giving no weight to tbe fact, tbat section 1848, of tbe Code, uses tbe word believes ; nor tbe fact tbat section 1852, omits it.
Tbe judgment of tbe District Court is affirmed.